                            IN THE UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION


     DAVID LAMARR LOVE,

             Plaintiff,

     V.                                                      CASE NO. CV418-122


     STATE OF GEORGIA,

             Defendant.




                                                 ORDER


             Before    the     Court       is     the   Magistrate     Judge's   Report   and

Recommendation (Doc. 12), to which objections have been filed (Doc.

 14). After careful consideration, Plaintiff has failed to offer any

meritorious objection to the report and recommendation. Accordingly,

 the report and recommendation is ADOPTED as the Court's opinion in

 this        case     and    Plaintiff's        complaint   is   hereby   DISMISSED   WITHOUT

PREJUDICE.            The Clerk of Court is DIRECTED to close this case.

             SO ORDERED                —        day of October 2018.




                                                  WILLIAM T. MOORE,^JR.
              CM
                                                  UNITED STATES DISTRICT COURT
              in                                  SOUTHERN DISTRICT OF GEORGIA
     r3>

     S5       ac
              Q_

              <T-.
i.
                I


     o-c".




 ^ Plaintiff's Motion for Summons and Complaint to be Served by Clerk
 (Doc. 11) is DISMISSED AS MOOT.
